Citation Nr: 0737191	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a left (minor extremity) distal ulnar fracture.  

2.  Entitlement to a temporary total disability rating based 
on convalescence for surgery performed in April 2005 for left 
carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1973 to June 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying a higher rating for 
residuals of a left distal ulna fracture.  

This matter is also before the Board on appeal of an RO 
rating decision in September 2005, which denied a temporary 
total disability rating based on convalescence for surgery 
performed in April 2005 for left carpal tunnel syndrome.  

In December 2005, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In December 2006, the case was remanded to the RO for 
additional development, in part so that the RO could issue 
the veteran a statement of the case on the issue of a 
temporary total disability rating based on convalescence for 
surgery for left carpal tunnel syndrome.  The veteran 
subsequently perfected his appeal as to that issue, but it 
was unclear from his substantive appeal as to whether he 
desired a hearing before a Veterans Law Judge on the matter.  

The Board sent him a clarification letter in October 2007 and 
gave him 30 days in which to indicate his hearing preference, 
if any.  As he did not respond, the Board will assume that he 
did not desire an additional hearing and proceed to 
adjudicate the claims.  

Additional evidence in the form of a statement from the 
veteran's private physician, dated in May 2006, was received 
by the Board in July 2007, and the veteran submitted a 
statement, waiving the right to have the evidence initially 
reviewed by the RO.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The residuals of a left (minor extremity) distal ulnar 
fracture are manifested by deformity of the distal end of the 
ulna by X-ray and limitation of motion with pain (flexion to 
60 degrees, extension to 45 degrees, ulnar deviation to 10 
degrees, radial deviation to 25 degrees, pronation to 90 
degrees, and supination to 30 degrees); there was no evidence 
of nonunion, malunion, wrist ankylosis, or loss of supination 
or pronation through bone fusion.  

2.  The carpal tunnel syndrome surgery performed in April 
2005 on the veteran is shown to be treatment for the service-
connected left distal ulnar fracture residuals, resulting in 
at least one month of convalescence.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of a left (minor extremity) distal ulnar fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5211, 5213, 
5214, 5215 (2007).

2.  The criteria for a temporary total disability rating 
based on convalescence for surgery performed in April 2005 
for left carpal tunnel syndrome have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.30 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in February 2003 (higher rating claim regarding left 
distal ulnar fracture) and in June 2005 (temporary total 
disability rating claim).  The notice included the type of 
evidence needed to substantiate the claims, namely, evidence 
showing that the service-connected condition had increased in 
severity and evidence showing that he had surgery and/or 
received medical treatment for a service-connected disability 
that required a convalescence period of at least one month.  
The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence, which includes evidence in his possession, 
that pertained to the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date 
for the disability).  

As for the effective date of the claims and the degree of 
disability assignable, such notice was provided in a 
supplemental statement of the case issued in June 2007, after 
the initial adjudication, thus the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  As the claims are denied, no disability 
rating can be awarded as a matter of law and therefore there 
is no possibility of any prejudice to the veteran with 
respect to the timing error as to degree of disability 
assignable.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In any case, as to the left distal ulnar fracture claim, it 
is noted that the veteran already has notice of the pertinent 
rating criteria, so there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance regarding this claim is rendered moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a hearing 
before the undersigned Veterans Law Judge in December 2005.  
The RO has obtained the veteran's VA treatment records.  The 
veteran himself has submitted private medical records, to 
include those from Carolina Plastic Surgery, Mary Black 
Memorial Hospital, and R.H., M.D.  He has not identified any 
additionally available evidence for the RO to obtain on his 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in March 2003 and 
January 2007, specifically to evaluate the nature and 
severity of the disability at issue.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that VA has 
complied with the duty-to-assist provisions of the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating for Left  Distal Ulnar Fracture Residuals

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran maintains that his left (minor extremity) distal 
ulnar fracture residuals are more severe than is reflected in 
the currently assigned 10 percent rating.  His disability has 
been evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5211.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2007).  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.  Id.  

Under Code 5211, for impairment of the ulna, a rating of 10 
percent is warranted where there is malunion of the ulna with 
bad alignment.  The next higher, or 20 percent, rating is 
warranted where there is nonunion of the ulna in the lower 
half, or where there is nonunion in the upper half, with 
false movement, without loss of bone substance or deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5211.  

The veteran's disability concerns the left distal ulna, so 
the criteria relating to the ulna in the lower half is for 
application.  X-rays of the left wrist at the time of a March 
2003 VA examination showed deformity of the distal end of the 
ulna, but no findings of nonunion of the ulna.  The VA 
examiner in January 2007 specifically commented that the X-
rays of the veteran's left ulna did not show any nonunion or 
malunion.  VA outpatient records and private medical records 
do not reflect findings of nonunion of the left ulna.  Thus, 
a rating in excess of 10 percent under Code 5211 is not 
warranted for the veteran's disability.  

A rating in excess of 10 percent is likewise not warranted 
under other applicable diagnostic codes.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, for limitation of motion of 
the wrist, the maximum rating permitted is 10 percent, which 
is the veteran's current rating.  A higher rating is also not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5214, for 
ankylosis of the wrist.  

There are no objective findings in the record of ankylosis 
(favorable or unfavorable).  For example, at the time of the 
VA examinations in March 2003, July 2005, and January 2007, 
the veteran's wrist had motion in all planes (except for 
ulnar deviation in July 2005).  In furnishing range of motion 
measurements for the left wrist, the VA examiners gave 
attention to pain on motion.  And as noted by the VA 
examiners in July 2005 and January 2007, pain on use did not 
result in additional functional limitation.  Thus, the 
veteran's left wrist disability is not so limited in motion 
as to equate to favorable ankylosis for a higher rating under 
Code 5214.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In short, a higher rating is not warranted for the veteran's 
left distal ulna disability under either Diagnostic Code 5214 
or 5215.  Further, the Board finds that neither VA 
examination has shown appreciable limitation of motion or 
ankylosis of any of the left hand fingers to warrant 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.

Clinical X-rays show degenerative change associated with the 
veteran's left distal ulna.  In evaluating arthritis due to 
trauma, under 38 C.F.R. § 4.71a, Diagnostic Code 5010, such 
is substantiated by X-ray findings and rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
As discussed above, the veteran's limitation of motion of the 
left wrist has been considered, so a higher rating is not 
warranted under Codes 5003 and 5010.  

The criteria provided under Diagnostic Code 5213, for 
impairment of supination and pronation, is also for 
application.  Under this code, limitation of pronation of the 
forearm of the minor extremity warrants a 20 percent 
evaluation if motion is lost beyond the last quarter of the 
arc and the hand does not approach full pronation, or if 
motion is lost beyond the middle of the arc.  Further, where 
there is loss of supination and pronation from bone fusion, a 
20 percent evaluation is warranted if the hand is fixed near 
the middle of the arc or in moderate pronation, or if the 
hand is fixed in full pronation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  

There is no VA or private clinical evidence to demonstrate 
that the veteran's left distal ulna fracture residuals have 
required bone fusion.  While he underwent a surgical 
procedure in January 2006 due to his inability to supinate 
the wrist, the veteran is currently able to accomplish 
supination and pronation of the forearm.  For example, at the 
time of a January 2007 VA examination, there was pronation to 
90 degrees and supination to 30 degrees.  It is also noted 
that in a statement dated in July 2006, his private physician 
remarked that following the January 2006 "Darrach" 
procedure, the veteran's supination and pronation were much 
better, and in fact he also noted a marked improvement in the 
pain and symptoms he was having previously.  With such 
findings, the veteran does not meet the criteria for a higher 
rating under Code 5213.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), whether or not they were raised by the veteran.  
However, in the absence of current objective medical evidence 
of neurologic involvement, symptomatic scarring or other 
separate and distinct manifestations not contemplated in the 
10 percent rating assignment, the Board finds no basis upon 
which to assign a higher or separate disability evaluation.  

It is noted that at the time of the VA examination in January 
2007 the veteran's left wrist scar (11 cm. in length, 2mm. in 
width) was found to be minimally tender to palpation and 
slightly hypopigmented.  However, given that it was well 
healed, without adherence to underlying tissue, and not 
affecting his range of motion, it would not meet the criteria 
for a higher rating under 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805.  Further, he had intact sensations at the time of 
the July 2005 VA examination.  And at the time of a January 
2007 VA neurological examination, when the veteran complained 
of still having some numbness in the left hand, he was 
referred for a motor and sensory nerve conduction study, 
which was normal.  Thus, separate ratings would not be in 
order.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to a rating in excess of the 
10 percent evaluation discussed herein above, that doctrine 
is not applicable and does not operate to assign any higher 
ratings.  38 U.S.C.A. § 5107 (West 2002).

Temporary Total Rating Based on Convalescence for Surgery for 
Left Carpal Tunnel Syndrome

The veteran claims that that he should be granted a temporary 
total (100 percent) disability rating based on convalescence 
under 38 C.F.R. § 4.30.  

Under 38 C.F.R. § 4.30 (2007), a total disability rating will 
be assigned from the date of hospital admission and continue 
for 1, 2, or 3 months from the first day of the month 
following hospital discharge when treatment of a service-
connected disability results in:  (1) Surgery necessitating 
at least one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body case, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) Immobilization by 
cast, without surgery, of one major joint or more.  An 
extension of 1, 2, or 3 months beyond the initial 3 months 
may be granted and extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be made upon 
approval of the Adjudication Officer.

By definition, a temporary total convalescent rating, 
contemplates only a temporary period of time required by a 
veteran to recover from the immediate effects of a surgery.  
Chronic residual disability is rated under the schedular 
criteria and is not rated under 38 C.F.R. § 4.30.

In this case, the veteran was admitted to a private medical 
facility, where he underwent surgery - a left carpal tunnel 
release - in April 2005.  Evidently, he was discharged from 
the medical center that same day.  In a note dated the day 
after the surgery, the veteran's private physician stated 
that the veteran would be out of work for four to six weeks 
depending on his recovery from surgery.  

The issue to resolve in this case is whether or not the 
surgery for carpal tunnel syndrome may be deemed treatment 
for a service-connected disability, which is a prerequisite 
for consideration of a temporary 100 percent rating under 
38 C.F.R. § 4.30.  The veteran claims that the carpal tunnel 
syndrome is related to his service-connected left distal 
ulnar fracture residuals.  

The medical evidence in the file, however, presents 
conflicting opinions on the matter.  On the one hand, a VA 
examiner who performed an orthopedic examination in July 2005 
indicated in an addendum report dated in September 2005 that 
the April 2005 surgery was due to the veteran's residuals of 
a fracture of the left distal ulna.  He attributed the cause 
of surgery to improper casting after the initial injury 
during service.  Further, the veteran's private physician, 
who performed the April 2005 surgery, indicated in a May 2006 
statement that there was a link between the veteran's April 
2005 surgery and his disability from a fracture of the left 
distal ulna.  He reasoned that the veteran had median 
neuropathy at the left wrist as shown by an EMG in April 2005 
prior to the surgery, and that it was "well documented in 
literature" that old wrist fractures have increased the 
incidence of median nerve conduction problems and carpal 
tunnel-like symptoms relating to swelling and abnormal 
anatomies of the wrist fractures.  

On the other hand, a VA examiner in July 2005 opined that 
there was no evidence of a neurological problem associated 
with the veteran's left distal ulna fracture, and that there 
was no evidence that his carpal tunnel syndrome was related 
to the remote ulna fracture.  The examiner, who had performed 
a neurological examination on the veteran's left wrist, also 
remarked that between the occurrence of the fracture and 
2005, there was no abnormality shown with regard to nerve 
function.  This same VA examiner in January 2007 addressed 
the issue again, stating this time that he could not resolve 
the issue "without resort to speculation."  He recognized 
that the veteran's private physician, who performed the 
surgery, did relate the carpal tunnel syndrome to the wrist 
fracture, but that in reviewing the surgeon's report there 
was no mention of anything unusual or different about the 
carpal tunnel condition and there was no attempt at that time 
to relate the presence of the carpal tunnel syndrome to the 
wrist fracture.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is in equipoise and the appeal as 
to this issue will be granted.  38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993).  

As noted, the evidence in this matter is both favorable and 
unfavorable to the veteran's claim that the carpal tunnel 
syndrome surgery performed in April 2005 was treatment for a 
service-connected disability.  However, giving consideration 
to the "benefit-of-the-doubt" rule and the state of 
evidence in equipoise, the veteran shall prevail upon the 
issue. 

Accordingly, the veteran's April 2005 surgery for carpal 
tunnel syndrome is deemed to be treatment for his service-
connected left distal ulna fracture residuals.  Moreover, as 
the veteran's surgeon indicated that the veteran required at 
least one month of recovery following the April 2005 surgery, 
the Board concludes that the criteria of 38 C.F.R. § 4.30 
have been met and the veteran's appeal for a temporary total 
rating based on surgical treatment necessitating 
convalescence is granted.  


	(CONTINUED ON NEXT PAGE)



ORDER

A rating higher than 10 percent for residuals of a left 
(minor extremity) distal ulnar fracture is denied.  

A temporary total disability rating based on convalescence 
for surgery performed in April 2005 for left carpal tunnel 
syndrome is granted.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


